         Case 1:21-cr-00059-LAP Document 21
                                         22 Filed 04/15/21
                                                  04/16/21 Page 1 of 1




April 15, 2021

By ECF

Honorable Loretta A. Preska
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

Re: United States v. Derek Jones, 21 Cr. 59 (LAP)

Dear Judge Preska:

On behalf of Derek Jones, and with the Government’s consent, I respectfully request a two-week
adjournment of Tuesday’s conference in this matter. The parties have made progress toward a
disposition, but require additional time to complete that process, including time to allow Mr.
Cecutti, whom the Court recently appointed, the opportunity to continue to consult with Mr.
Jones.

Should the Court grant an adjournment, I consent to an exclusion of time under the Speedy Trial
Act. Thank you for your attention to this matter.

Respectfully submitted,
                                    The conference originally scheduled for April
/s/ Jonathan Marvinny               20 is adjourned to May 4, 2021 at 10:00 a.m.
Jonathan Marvinny                   Speedy Trial time is excluded through the
Assistant Federal Defender          rescheduled conference date in the interests
212.417.8792                        of justice.
jonathan_marvinny@fd.org
                                    SO ORDERED.
cc: All counsel
                                    Dated:         April 16, 2021
                                                   New York, New York



                                    _______________________________
                                    LORETTA A. PRESKA, U.S.D.J.
